Citation Nr: 0216998	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include manic depression.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the claims.  

As an additional matter, the Board notes that the veteran 
had also perfected an appeal on the issue of entitlement to 
service connection for sinusitis.  However, service 
connection was established for this disability by a December 
2001 rating decision, evaluated as 10 percent disabling, 
effective October 25, 1999.  In view of the foregoing, this 
issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  While the veteran subsequently submitted a timely 
Notice of Disagreement contending that a higher rating and 
an earlier effective date were warranted, the record does 
not reflect the receipt of any correspondence from the 
veteran, to include a statement that can be construed as a  
Substantive Appeal after a Statement of the Case was 
promulgated on these issues in February 2002.  Accordingly, 
these issues are not before the Board at this time.  
38 C.F.R. §§ 20.200, 20.202 (2002).  However, as the RO 
mailed notice of its December 2001 decision to the veteran 
on January 11, 2002, he may still perfect his appeal by 
submitting a Substantive Appeal before January 11, 2003.  
38 C.F.R. §  20.302 (2002).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100

The Board acknowledges that the RO undertook additional 
development with respect to the issues on appeal after 
enactment of the VCAA.  For example, the RO sent 
correspondence to the veteran notifying him of the VCAA in 
March 2001.  In addition, the veteran underwent a VA general 
medical examination in August 2001 which, in part, resulted 
in diagnoses of bipolar disorder documented in Texas 
Department of Corrections records, treated with lithium; 
degenerative joint disease both knees, treated with Motrin; 
and obesity.  Granted, no opinion was proffered regarding 
the etiology of these conditions, although the examiner did 
note that the veteran's claims file had been reviewed.  
Regardless, nothing on file shows that the RO promulgated a 
Supplemental Statement of the Case (SSOC) with respect to 
these issues as required by 38 C.F.R. § 19.31.  This 
constitutes a procedural defect requiring correction by the 
RO.  See 38 C.F.R. § 19.9. 

The Board notes that the criteria for issuing a SSOC changed 
effective February 22, 2002.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.31).  However, under amended § 19.31, a remand for the 
issuance of an SSOC would still be required because the 
additional pertinent evidence was received by the RO before 
the appeal was certified and sent to the Board.  Amended 38 
C.F.R. 
§ 19.31 only eliminates the requirement that the RO issue an 
SSOC upon receipt of additional pertinent evidence when the 
evidence was received after the appeal is certified and sent 
to the Board.  Id.; see also Chairman's Memorandum, No. 01-
02-01 (Jan. 29, 2002).  Likewise, amended 38 C.F.R. § 
20.1304 (see 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(effective February 22, 2002) (to be codified at 38 C.F.R. § 
20.1304) only eliminates the requirement that a claim be 
remanded for the issuance of an SSOC upon receipt of 
additional pertinent evidence by the Board when that 
evidence was filed directly with the Board.

On remand, the RO should also consider whether any 
additional development action or notification is required 
under the VCAA, to include the revised regulatory provisions 
of 38 C.F.R. § 3.159.  Also see Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

As an additional matter, the Board notes that on his April 
2001 VA Form 9, Appeal to the Board, the veteran checked 
both the box stating that he wanted to appeal all the issues 
listed in the Statement of the Case (SOC), and the box 
indicating that he only wanted to appeal the obesity and 
bilateral knee claims.  No specific argument was made at 
that time regarding his application to reopen a claim for 
service connection for a psychiatric disorder at that time.  
Thus, it is not clear whether the veteran wishes to pursue 
his appeal to reopen the latter claim.  Accordingly, on 
remand the RO should obtain clarification from the veteran 
as to whether or not he desires to continue his appeal to 
reopen a claim for service connection for a psychiatric 
disorder.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Obtain clarification from the 
veteran as to whether he wishes to 
continue his appeal on the issue of 
whether new and material evidence has 
been presented to reopen a claim of 
service connection for an acquired 
psychiatric disorder, to include manic 
depression.

2.  After completing any additional 
development and notification deemed 
necessary in light of the VCAA, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
Notice of Disagreement has been filed, 
remains denied, the veteran and 
representative, if any, should be 
furnished a Supplemental Statement of 
the Case (SSOC), which addresses the 
evidence received after the RO issued 
its last SSOC on the issues currently in 
appellate status in February 2001, and 
given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




